UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4943



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMMOY ELLIS, a/k/a Tim, a/k/a James Ben Ross,
a/k/a Olpbeck Omar Davis,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:04-cr-00131-CMC-2)


Submitted:   September 28, 2007           Decided:   November 1, 2007


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, LLC, Columbia, South Carolina,
for Appellant.   Leesa Washington, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timmoy Ellis appeals his conviction and sentence for

conspiracy to possess with intent to distribute 500 grams or more

of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

and 846 (2000).       Ellis’ attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

opinion, there are no meritorious issues for appeal.                       Although

concluding that such allegations lacked merit, counsel claims on

appeal that the district court erred in enhancing Ellis’ base

offense    level    pursuant     to   U.S.    Sentencing   Guidelines       Manual

§ 2D1.1.    Ellis filed a supplemental pro se brief raising three

issues: (1) the district court erred in denying him an evidentiary

hearing; (2) his plea agreement was invalid; and (3) he was

improperly sentenced.      Finding no reversible error, we affirm.

            Ellis asserts the district court erred in denying him an

evidentiary hearing on his 28 U.S.C. § 2255 (2000) motion.                      This

issue is not properly before the court in this criminal appeal, and

we decline to consider it for that reason.             In any event, we note

that   Ellis   received    the    relief     he   requested     in   his    §   2255

proceeding.    Thus, Ellis can claim no prejudice on account of the

disposition of his motion without an evidentiary hearing.

            Ellis   next   claims     his    plea   agreement    was   illegally

induced with an oral promise of a five-year sentence.                      Because

Ellis did not move in the district court to withdraw his guilty


                                      - 2 -
plea, any error committed during the Rule 11 hearing is reviewed

for plain error.     United States v. Martinez, 277 F.3d 517, 526 (4th

Cir. 2002).      A defendant’s statements at a guilty plea hearing are

presumed to be true. See Blackledge v. Allison, 431 U.S. 63, 73-74

(1977).    Unsupported subsequent allegations are insufficient to

overcome representations at the hearing.                 Id. at 74; see also

United States v. DeFusco, 949 F.2d 114, 119 (4th Cir. 1991)

(stating defendant’s statement at Fed. R. Crim. P. 11 hearing that

he was neither coerced nor threatened was “strong evidence of the

voluntariness of his plea”); Via v. Superintendent, Powhatan Corr.

Ctr., 643 F.2d 167, 171 (4th Cir. 1981) (holding statements made at

plea hearing that facially demonstrate plea’s validity conclusive

absent    compelling       reason   why   they    should   not    be,   such   as

ineffective assistance of counsel).

            At    Ellis’    plea    hearing,     he   testified   he    read   and

discussed the plea agreement with counsel.                 When asked by the

court, Ellis responded no one had made promises about his sentence

other than what was in the plea agreement.              He also indicated his

understanding when told by the court that the probation officer may

recommend another sentence after the presentence investigation and

that any departures could not be appealed.              We therefore find his

guilty plea was knowing and voluntary.

            Finally, Ellis contends his sentence was improper.                 He

specifically objects to a two-level dangerous weapon enhancement


                                      - 3 -
and   claims    he   was    not   given   the    opportunity       to   review   the

presentence report prior to sentencing.               Because these claims were

not asserted in the district court, we review for plain error.

      We conclude that Ellis’ challenges to his sentence are belied

by the record. First, Ellis testified at his rearraignment that he

had read and fully understood the plea agreement, which explicitly

provided that other conduct in which he had engaged, including the

commission of other, similar criminal offenses, could be considered

by the district court as relevant conduct for sentencing purposes.

Second, Ellis unambiguously testified at the sentencing hearing

that he read the presentence report and had no objections to its

contents.      We therefore find no sentencing error.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Ellis’ conviction and sentence. This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may    move      in   this   court    for   leave   to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.




                                        - 4 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 5 -